Citation Nr: 0515548	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by vertigo.  

2.  Entitlement to a compensable evaluation for hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1964 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In those determinations, the RO inter alia denied 
the appellant's claim of entitlement to service connection 
for a disorder manifested by vertigo; established service 
connection for hearing loss (noncompensable), tinnitus (10 
percent disabling), and PTSD (50 percent disabling); and 
denied individual unemployability.  The appellant disagreed 
with the denial of service connection for vertigo, with the 
ratings assigned, and with the unemployability determination.  
This appeal ensued.  

The appellant asked for a video-conference hearing before the 
Board.  By a letter in July 2004, the RO informed him of a 
hearing scheduled in August 2004.  He failed to report for 
the hearing.  

In this decision, the Board denies service connection for a 
disorder manifested by vertigo and a compensable evaluation 
for hearing loss.  The claim for a greater evaluation for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

The claims for a higher evaluation for tinnitus and for 
unemployability must be deferred.  In Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), the United States 
Court of Appeals for Veterans Claims (Court) reversed a 
decision of the Board concluding that under prior regulations 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral.  VA disagrees with Smith and is seeking review by 
the United States Court of Appeals for the Federal Circuit.  
The Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith, so as to 
avoid burdens on the adjudication system, delay in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal.  The specific claims affected by the stay include, 
among others, claims filed prior to June 13, 2003, that seek 
an evaluation in excess of 10 percent for tinnitus.  As this 
claim falls within the contours of the stay, the Board must 
defer appellate consideration.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  As the 
tinnitus-rating claim is stayed, and because the rating of 
all disabilities is a predicate to determining whether the 
appellant is unemployable due to his service-connected 
disabilities, the adjudication of the unemployability claim 
is deferred as well.  


FINDINGS OF FACT

1.  The record does not include medical evidence of a current 
disorder manifested by vertigo.  

2.  The results of the April 2000 audiological examination 
revealed average pure tone threshold of 45 decibels in the 
right ear and speech recognition ability of 76 percent in the 
right ear, and average pure tone threshold of 45 decibels in 
the left ear and speech recognition ability of 80 percent in 
the left ear.  

3.  The results of the April 2002 audiological examination 
revealed average pure tone threshold of 53 decibels in the 
right ear and speech recognition ability of 90 percent in the 
right ear, and average pure tone threshold of 55 decibels in 
the left ear and speech recognition ability of 90 percent in 
the left ear.  




CONCLUSIONS OF LAW

1.  A disorder manifested by vertigo was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a compensable evaluation for hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Vertigo

The appellant seeks service connection for a disorder 
manifested by vertigo.  He contends that vertigo arose during 
his service, though he offers no specific allegation as to 
the current nature of the claimed vertigo or how it arose in 
service.  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The initial element of a service-connection claim is medical 
evidence of a current disability.  The record includes no 
indication of any current findings or treatment for vertigo.  
The service medical records are entirely silent as to any 
complaints, findings, or treatment of vertigo, or even of 
complaints of dizziness associated with some malady.  Private 
hospital and treatment records from sources identified by the 
appellant revealed no discussion of the claimed vertigo, or 
even of his complaints of the disorder.  At VA examinations 
in April 2000 and April 2002, the appellant did not assert 
any symptoms such as vertigo.  VA clinical records in 2002 
and 2003 recorded various medical treatments, though nothing 
involving either complaints of or treatment for vertigo.  The 
only medical document even remotely alluding to the 
possibility of vertigo is the report of private 
hospitalization in April and May 2003 that indicated the 
appellant was admitted due to a motor vehicle accident.  He 
had run off the road and had no memory of the accident.  
However, there was no discussion of vertigo as either 
contributing to the accident or even as a complaint or 
symptom, and the hospital report noted diagnoses of fatigue 
and other medical disorders without identifying vertigo.  In 
short, the appellant did not report vertigo at the time, and 
the physician treating the appellant did not identify vertigo 
as even a possible explanation for the accident or the 
appellant's condition.  

In the absence of current medical evidence of a disorder 
manifested by vertigo, the record does not include medical 
evidence satisfying the initial element of a service-
connection claim.  It is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for a disorder manifested by vertigo.  

II.  Evaluation of Hearing Loss

The appellant seeks a compensable evaluation for hearing 
loss.  The RO granted service connection in a July 2000 
rating decision and assigned a noncompensable evaluation 
based on the results of an April 2000 VA audiological 
evaluation.  The appellant contends his hearing loss is more 
severe and warrants a compensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2004).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85 (2004).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100, Table VI (2004).  

VA audiological examination in April 2000 revealed pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
35
55
55
LEFT

45
35
50
50

The average pure tone threshold for the right ear was 45 
decibels and the speech recognition score was 76 percent in 
the right ear.  For the left ear, the average pure tone 
threshold was 45 decibels and the speech recognition score 
was 80 percent.  

VA audiological examination in April 2002 revealed pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

45
40
65
60
LEFT

55
40
65
60

The average pure tone threshold for the right ear was 53 
decibels and the speech recognition score was 90 percent in 
the right ear.  For the left ear, the average pure tone 
threshold was 55 decibels and the speech recognition score 
was 90 percent.  

The results in April 2000 examination correspond to level III 
hearing in both the right and left ears.  38 C.F.R. § 4.85, 
Table VI (2004).  Applying these results yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII 
(2004).  The results of the April 2002 examination correspond 
to level II hearing in both the right and left ears.  
Applying these results yields a noncompensable evaluation.  
Thus, the evidence does not warrant a compensable evaluation 
based on the April 2000 and April 2002 examinations.  

A different analysis is applied for exceptional patterns of 
hearing impairment, which are defined in the following 
regulatory provision:  

(a)  When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000 
hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be evaluated to the next higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2004).  In this case, neither the April 
2000 nor the April 2002 audiometric evaluation revealed the 
pure tone threshold at each of the four specified frequencies 
to be 55 decibels or more, nor are the pure tone thresholds 
for either ear 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Therefore, the alternative 
criteria for exceptional patterns of hearing impairment are 
not applicable in this case.  

Though the appellant argues the hearing loss should yield 
greater compensation, it is the audiometric results applied 
to the rating criteria that dictate the results of this 
analysis.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against a compensable 
evaluation for service-connected hearing loss.  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decisions concerning the 
effective date to be assigned were made before November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds any defect with respect to the VCAA notice requirement 
in this case to be harmless error for the reasons specified 
below.

By a long series of documents, VA has informed the appellant 
of the information and evidence necessary to substantiate the 
claims.  The RO provided the appellant with letters - in 
November and December 2001; in March, May, June, July, and 
November 2002; in May and September 2003; and in July 2004 - 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  It also provided him 
with statements of the case in December 2001 and June 2002 
and supplemental statements of the case in June 2002 and 
April 2003, which notified him of the facts considered, the 
applicable law, and the analysis employed.  Together, these 
documents listed the evidence considered, the legal criteria 
for evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  In addition, the appellant was 
informed in conferences with a Decision Review Officer in 
December 2000 and March 2001 the evidence or lack of evidence 
considered significant by VA, and the actions VA and he must 
take to substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, VA examinations, and documents 
received on multiple occasions from the appellant and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  



ORDER

Service connection for a disorder manifested by vertigo is 
denied.  

A compensable evaluation for hearing loss is denied.  


REMAND

The appellant was afforded a VA examination to determine the 
severity of his PTSD in April 2002.  In the report of 
examination, the examiner indicated the appellant's PTSD 
symptomatology did not affect his employability.  Since that 
examination, the record shows receipt of VA clinical records 
in 2003 and 2004 showing an increase in symptomatology and 
impairment of employability.  As this evidence suggests a 
worsening of the appellant's impairment since the most recent 
VA examination, the claim is remanded for a new examination 
to determine the current severity of the disorder.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a 
VA psychiatric examination to determine 
the severity of the service-connected 
PTSD.  Send the claims folder to the 
examiners for review in conjunction with 
the examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations found.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  Associate the report 
of examination with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


